Natural disaster in China (debate)
The next item is the statements of the Council and the Commission on the natural disaster in China.
President-in-Office. - (SL) We are following with great concern developments in China following the disastrous earthquake, which destroyed a large area of the country, and the Province of Sichuan in particular.
There are estimates that the earthquake affected around 10 million people. The death toll is growing by the hour, whilst the hope of rescuing the survivors from under the rubble is ebbing away. The current estimate of fatalities has grown to almost 50 000 people. This truly is a disaster. Perhaps it would be possible to save more lives if the rescuers could reach the affected area, but they are prevented by objective difficulties, as well as due to a shortage of adequate equipment.
An additional difficulty is the damage that the earthquake has caused to a number of dams. Because of that, survivors in the Sichuan Province are under a great threat of being flooded. The Chinese government has asked for the basic equipment they need during the rescue operations.
The Chinese Health Ministry also expects a greater need for medication and up-to-date medical equipment, because the survivors need to be provided with the necessary treatment for injuries.
The scope of aid activities currently under way is exceptionally large. Twelve tonnes of goods have already been dropped from the air to alleviate the difficulties in the affected area. Numerous helicopters are flying in rescuers and help. Representatives of the local authorities stated that at this point they mostly need blankets, tents, food and satellite telephones.
As you know, and as has already been mentioned earlier today, last Tuesday the Council convened an extraordinary Council meeting. We have extended our deepest condolences to the Chinese people for the terrible numbers of fatalities and destruction in this area. In our message we also expressed our deepest sympathy with those who have lost their closest relatives in this disaster, to those who have been injured themselves, or those who suffered serious damage to property.
The international community has responded quickly, and has offered to provide China with assistance. China has officially welcomed this in letters dispatched by the Foreign Trade Ministry. Numerous foreign teams including those from Japan, Taiwan, Korea and Australia are already there, or are about to set out for China.
The European Union wishes to provide the affected population with help. The European Commission, as well as most of the Member States, has massively responded to the needs of the affected population, and are prepared to provide help also in the future.
Thank you.
Member of the Commission. - (FR) Madam President, I also wish to thank you for placing a debate on the agenda on the humanitarian situation in the Chinese province of Sichuan following the earthquake on 12 May. President Barroso, Mrs Ferrero-Waldner and I have expressed our condolences and stressed the desire of the European people to help the Chinese people.
Mobilisation by the Chinese authorities and the army in particular was swift and large-scale. It must be said that the crisis management was efficient, and the authorities deserve our congratulations. In view of the extent of the damage and its needs, the Chinese Government appealed for international assistance on 13 May and the EU was quick to respond to the call. The Commission sent an ECHO humanitarian aid expert on a one-week mission to the area affected. Following a report by the expert on 16 May, the Commission adopted an emergency relief decision to disburse two million euros. This will allow the Red Cross to supply tents, blankets, drinking water and basic essentials.
The coordination and assessment team of the Commission's civil protection mechanism is also at Chengdu. It is in contact with the local authorities to bring in European aid more rapidly for those in need. The Member States also responded swiftly to the emergency call from the Red Cross Federation by sending emergency equipment and providing search and rescue teams. The total EU contribution is already over ten million euros. The European Commission, the Monitoring Information Centre and the Crisis Platform are working together and are keeping the Member States and China up to date with EU assistance. It should be noted that the Chinese authorities exercise strict control over local access permits for international teams.
On the basis of our evaluations, the main needs are water and sanitation, temporary shelters, essential products, medicines and medical equipment. Many major after-shocks are hampering rescue operations, unfortunately. The main concern is that vital infrastructure such as dams, dykes or electrical power stations will break down or collapse, thereby creating a second humanitarian disaster.
on behalf of the PPE-DE Group. - (DE) Madam President, Mr President-in-Office, Commissioner, ladies and gentlemen, my Group endorses the expressions of sorrow and sympathy made to the Chinese people by the Council and the Commission following the horrific earthquake of 12 May. We offer our sincere condolences to all those who have been left bereaved or injured as a result of the earthquake.
We also welcome the fact that the Chinese authorities have initiated rapid rescue measures, and we welcome the Chinese Government's willingness to accept foreign aid. Let me also voice our hope that it will continue to do so in future, enabling aid to be dispensed effectively at the point of need.
In addition, we are pleased that in this case the Chinese Government has also allowed the foreign media to report in detail on the earthquake, and we hope that it will permit foreign reporting on the reconstruction effort in the affected areas too.
We particularly regret that so many pupils died when buildings in state schools collapsed, and we support the declared intention of the Chinese authorities to investigate the reasons why schools might not have been built to withstand earthquakes and to hold those responsible to account.
Above all, we are willing to give the Chinese people the assistance they need. They do not need large sums of money, for they possess the world's largest currency reserves. What they need is practical help, and we Europeans and our Member States can provide that help, and we thank the Commissioner for the aid measures he has already initiated.
We shall support every action designed to help the people in the disaster areas and to assist them in the reconstruction of their villages. Some may have to be resettled in other areas. We shall provide the aid that is required for that purpose. It is truly a great human tragedy, and we empathise with the population of the stricken areas and with the entire Chinese nation.
on behalf of the PSE Group. - (CS) Madam President, Commissioner, Mr Lenarčič, ladies and gentlemen, first of all, on behalf of the Socialist Group, I want to join with all those who have expressed their deepest sympathies with the bereaved families of the tens of thousands of victims of the terrible earthquake that hit Sichuan province. I also want to express my full solidarity with the hundreds of thousands of people who lost the roof over their head or were forced to leave their homes as a result of this disaster.
A short while ago we debated the situation in Burma and criticised the completely unacceptable behaviour of the Burmese junta. China, in complete contrast with Burma, must be praised. China immediately asked the international community for help and opened its borders to foreign aid. I also approve, just like my fellow Member, the openness of the Chinese authorities, both at national level and in Sichuan province. I welcome the way they dealt with organising the rescue work and informing the public, both at home and abroad, on the events of the disaster. For example, this up-front information provided also included the confession that, apart from tens of thousands of victims, thirty-two sources of radioactive emissions were also buried in the rubble.
Both the Commissioner and Mr Lenarčič informed us of the extent of the humanitarian aid that the European Union has offered and provided to China. I am thanking them both for the speed with which the Commission and the Council have acted, and I am also calling on them to ensure that the European Union is prepared to respond quickly to potential requests for further help by our Chinese partners, not only in regard to humanitarian aid but also with rebuilding affected areas, if help is asked for.
on behalf of the ALDE Group. - (NL) First of all, I should like to express my sympathy with all the victims on behalf of our Group of the Alliance of Liberals and Democrats for Europe. I also endorse the period of mourning that the Chinese Government has announced. On Monday, before coming to Strasbourg, I went to sign the book of condolence at the Representation to the EU in Brussels, on behalf of the Delegation for Relations with China and I assume also on behalf of Parliament as a whole. Last week the bureau of the Delegation met the Chinese ambassador and he told me how much he appreciated the European Parliament support.
We are facing an enormous and serious disaster. Tens of thousands of people are dead or still missing, millions homeless, property damage on a scale that is barely calculable at the moment. We have not seen in China what we saw in Burma, as discussed in the previous debate. Here we see a country where everyone, from the highest to the lowest level, is doing everything possible to help and to see that anything that can still be saved is saved. I also see a country that has very openly communicated, and continues to communicate, the pain and despair of the people in Sichuan and the problems the rescue teams are facing, rescue teams that have even lost a couple of lives. I see a country that is even open to the criticism the victims of the disaster had of the aid effort, a picture that we are also very familiar with whenever something similar happens here.
Madam President, we have to look to the future. I think China has asked us for very specific types of aid. I see that we are showing solidarity and I am grateful to the Commission and the Council for what they have done. I urge them to provide further help when the Chinese ask for it.
When the rescue effort is over, rebuilding will have to begin, and there again we have to be able to help as much as possible. In the longer term, I would ask that we look into how we can provide technical assistance, with building regulations and techniques that make buildings more resistant to this kind of occurrence. It might also be a task for the international community to look at what we can do to set up a sort of early warning system, a system that warns people before these disasters. We have to at least try to develop that. I think there are quite a number of regions in the world that might benefit from that. At any rate, I think it is important that we in the European Parliament have shown our solidarity with the Chinese in this debate.
on behalf of the Verts/ALE Group. - (FR) Madam President, following this terrible earthquake that has plunged China and the entire world into mourning, the authorities have played the game of transparency for the first time and responded to the drama with large-scale emergency deployment, which the EU and the entire international community are doing their best to sustain.
However, we have all heard sharp criticism in China of the poor quality of buildings, especially the most recent structures and public locations such as schools, which have led to the disappearance of thousands of schoolchildren, with very few rescued. This disaster is showing up the poor quality of building work in the country, a sensitive issue in China where millions of people have been expropriated in the larger cities in the run-up to decisive events such as the Olympic Games.
Other worrying matters, already mentioned, loom over this drama: the strength of hydroelectric facilities such as the concrete dam at Zipingpu makes us fear the worst for the 600 000 people living downstream. The earthquake also caused damage to 391 reservoirs. As yet there is little information available on the plutonium-enrichment facilities in the north-east of Sichuan province, despite their close proximity to the epicentre, and this is likewise extremely disturbing.
Would it not be a good idea to carry out an independent international assessment on such vital issues, since the Chinese are still showing a certain amount of opacity and any official statements are all reassurance?
on behalf of the UEN Group. - (PL) Europe should offer China as much support as possible, for both humanitarian and political reasons. I am one of the very many Members of this House who are strongly opposed to China's barbaric policy towards Tibet and towards Christians. I believe we should react very forcefully indeed to any instance of aggression towards Taiwan.
On the other hand, however, we must take advantage of every opportunity to show the Chinese people that the demands we are making of their leaders are not motivated by any feeling of enmity towards their country and its traditions. We must prove that friendly partnership is possible, and an excellent opportunity to do so has now arisen. We should offer extensive assistance to the victims and commit ourselves wholeheartedly to reconstruction work following the recent disaster. It would be a great mistake to miss this opportunity of building trust between Europe and China.
on behalf of the IND/DEM Group. - (FR) Madam President, ladies and gentlemen, natural disasters sadden us all the more because they create so many victims, as recently in China or Burma. They remind us of the value of any human life, and also the fact that we cannot control nature. We wish to send a message of compassion to those suffering natural and political disasters.
One of the aims of politicians is to prevent public misfortune from befalling their people. Thus, if they cannot prevent natural disasters, they can attempt to anticipate them and alert the people, and above all they must minimise risk through responsible prevention policies. By way of example, China's Promethean infrastructure, such as its huge power dams and nuclear power plants, has held out. Yet how long can it hold out? Is it not better to use a larger number of smaller structures to spread the risk, and increase public information on the risks involved?
The most tragic situation for the Chinese people, however, is in relation to political disasters. Although we acknowledge the admirable character of this hard-working skilful people and its sensitive culture, we can judge political acts without delving too far into domestic policies. Its calamitous single-child policy is a major disaster. It affects children, the large numbers of peasant families obliged to dispose of daughters, a poor source of revenue that does nothing to ensure the continuity of farms and retirement, or the second child who has no right to exist on the orders of Creon. Such is the disdain for human rights when a political order does not allow parents to have as many children as they want. Here again, life is not considered at its true value, but as a mere utilitarian function. Natural disaster and political disaster merge, however, when a school's roof falls in, crushing the only child and leaving the parents distraught.
When the 30 000 journalists expected in Beijing for the Olympic Games arrive there, they should take time out to investigate, beyond mere appearances, the reality of this country which, through overriding power and efficiency, risks losing all respect for human beings, the real basis of the political order.
(DE) Madam President, Commissioner, ladies and gentlemen, during the public minutes of silence ordered by the Chinese authorities, people stood still - people in the streets, on buses and in shops - and their facial expressions left no doubt of the sincerity of their feelings. It was quite different from the normal compulsory collective demonstrations of solidarity. Why was that? Because state television was able to report round the clock, evoking a profound sense of shock at the unimaginable suffering of the people in the stricken areas. That inspired a new sense of solidarity in China. Respect for the individual has become apparent again, even among political leaders.
The only great national focal points had hitherto been China's economic growth and, more recently, the Olympic Games, but in the light of the present disaster, these things almost fail to register any more with many people. What should the international community do? This question has already been answered to some extent: besides sending aid materials, disaster plans and, of course, technical equipment, there is a need to pool the experience gathered in the aftermath of the major earthquakes in Armenia, where more than 100 000 lives were lost and a nuclear power plant was damaged, in Turkey, where tens of thousands lost their lives, and in China in 1976, where several hundred thousand people died, and to use that collective experience to develop principles of good practice for the international community and apply them for the benefit of China.
I know it has been mentioned that what could happen to dams in particular should make us examine the earthquake resistance of public buildings, hospitals and schools. There is much that can be done in this respect, and appropriate indications can be given as to which rules should apply to the building of earthquake-proof structures.
As a member of the Delegation for Relations with China, I naturally subscribe to the messages of condolence conveyed by the previous speakers.
(PT) Madam President, Commissioner, we all regret the disaster that has devastated southern China. Over 50 000 people have died and 4.8 million have been left homeless. We all stand as one with the affected families.
The European Union has acted as it should: it has activated the civil protection mechanism and it has supported the Chinese authorities. The international community as a whole has also lent its support. Never before has China received so many expressions of solidarity and offers of tangible support because, this time, the Chinese authorities have not tried to hide the scale of the tragedy. On the contrary, they have provided the necessary information, allowed access to the international media and, overall, acted transparently and efficiently, unlike what has happened in Burma.
Climate change is at the root of the rise in natural disasters. Preventing the planet from overheating is all our responsibility. China must therefore also contribute to reducing CO2 emissions by supporting the European Union's efforts to reach an international agreement by the time of the Copenhagen Conference in December 2009.
(NL) With unprecedented openness, the Chinese mass media have reported on the terrible consequences of the serious earthquake that struck Sichuan province over a week ago. Within the country, this openness on the part of the authorities led to an unprecedented solidarity with the victims. The harmonious society came to the fore. Tens of thousands of volunteers presented themselves. Rescue teams flocked to the disaster areas from every province. Practical help has reached a record high in China. In short, openness by the authorities pays off.
The European institutions therefore need to hold the Chinese authorities to this unprecedented openness in the future. This is certainly the case with the critical question already raised in China as to why so many school buildings collapsed. China has been equally open with the rest of the world. For instance, the Chinese Government accepted the Japanese offer to send a rescue team. In the meantime, Taiwan has pledged EUR 42 million of relief for the earthquake victims. I sincerely hope that this sympathy will lead to the normalisation that is needed in relations between China and Taiwan.
I can wholeheartedly join those Members who have expressed their deep sympathy for the inexpressible suffering of the Chinese people and I particularly appreciate Mr Sterckx signing the book of condolence at the Chinese Representation in Brussels on behalf of us all. I can fully endorse that.
(NL) First of all, I should like to express my sympathy for the relatives of the many victims of the natural disaster in Sichuan province on 12 May. The Chinese authorities fortunately acted promptly after the disaster. I also welcome the European Union response. I therefore wish to support the European institutions, the Commission and the Council, in the approach they have opted for so far. After initially refusing foreign help, China has opened its borders. The Chinese authorities themselves have said that they can use every possible assistance to deal with this widespread disaster. Japanese, South Korean and Russian rescue teams are already in the stricken area. I find that and the fact that the neighbouring countries of Singapore and Taiwan are providing aid very encouraging. Political relations with neighbouring countries are not always good and this might improve them.
A great deal of attention has been devoted to the disaster in the national and international media. I am pleased that the press is being allowed access to the affected area and being given the opportunity to write what it wants and inform the rest of the country and the world. Transparency is important in obtaining a clear picture of the disaster and also in ensuring that the right aid is provided on the ground. That allows greater involvement by the rest of the population. A free press and good governance usually go hand in hand. A free press can report policy failings in good time and policies can be adjusted.
Building and government supervision in that area also need to be discussed. Conclusions can be drawn for future building projects and recommendations can be made for better management and better official organisation.
Natural disaster prevention and preparation are primary government responsibilities. It is only in recent years that these have been properly organised in many European countries too. Finally, I should like to ask the European Commission and the Council to offer China help if necessary to train the authorities and the civil service in drawing up plans for dealing with crises and disasters.
(HU) Thank you very much, Madam President. Every decent person was shocked by last week's natural disaster in the Far East. It is natural that the attention of the world should be centred on these countries.
China is very much in the focus of public attention at present: the Olympic Games this summer, the Chinese Premier's visit to Taiwan, events in Tibet, the Dalai Lama's tour of Europe and how it was received, the visit to China by the European Commission; all these things have contributed to focusing attention on China. Now is not the time, however, to speak about boycotts or about Tibet.
The earthquake, which had a magnitude of 8.0 and left the Sichuan plateau in ruins, caused the deaths of 50 000 people and rendered millions of survivors homeless, not to mention the economic damage caused. This is why I am asking every European Union institution to make sure that we give all the human assistance we can and make humanitarian aid available to those affected by the disaster for as long as it is needed.
Let us thank the rescue teams and aid organisations for their help; they worked around the clock to improve the situation of the people living in the region, and let us assure the Chinese people of our unconditional solidarity and sympathy. Thank you very much.
Madam President, an earthquake with a magnitude of 7.8 and an epicentre near Chengdu in Sichuan killed over 100 000 people on 12 May. We can only offer our condolences to all those who have lost family members, and in particular parents who have lost children. However, unlike the parallel tragedy in Burma, where some have suggested responsibility to protect should lead to direct international intervention, the Chinese have employed exceptional emergency resources, along with soldiers and medical staff. China has welcomed foreign assistance, including Japanese rescue workers who are currently working in the area, as well as allowing the Chinese and foreign media to follow the disaster in its aftermath.
The European Union has already contributed EUR 10 million in aid, as Commissioner Michel has said. We urge the Council and Commission to provide further emergency aid, technical assistance and reconstruction aid to the region concerned in the coming months and years.
Madam President, this is the time when we show solidarity and sympathy to China. In these tragic days we have seen victims; we have seen a great tragedy of society in China.
I have been impressed by the way in which the Chinese authorities have behaved - state leaders, administrative, provincial and party leaders - the behaviour of the Chinese state has been rational, something good at this time.
But at the same time, as a human rights politician, I have to report to Parliament that, according to the Tibetan Centre for Human Rights and Democracy, 55 nuns were arrested on 14 May. That is a reality too in these days in China. The earthquake cannot become a pretext for human rights abuses.
(HU) Madam President, the terrible tragedies of the Chinese earthquake and the cyclone that preceded it in Burma shocked the public around the world. The response by countries around the globe was exemplary, with countries from Japan to the United States, from Russia to Jordan providing aid to the tune of more than two billion dollars.
The European Union and its Member States reacted at once, and the Commission too took decisive action, sending EUR 2 million in emergency aid to China and assisting relief efforts by dispatching mobile hospital units, drugs, rescue equipment, and rubble-clearing gear. It was particularly laudable on the part of the Tibetan government-in-exile in India to ask its followers to halt their demonstrations against China temporarily and make donations to help the earthquake victims.
Aid funds from Hungary originally intended for Burma were redirected to China due to the isolationist attitude of the Burmese military dictatorship. The Chinese leadership, unlike the Myanmar regime, was wise to accept foreign aid. The responsible manner in which China handled the publicity was also very positive, and it shows that there has been significant progress in terms of developing democracy. Thank you for your attention.
(PL) Nature has once again proved how defenceless humankind is against major natural disasters and calamities. China is the most populated country on earth, its economy is booming, and it is enthusiastically preparing for the forthcoming Olympic Games. It was, however, devastated by the recent tragic earthquake.
The people of China liken this disaster to earlier cataclysms accompanying major historical changes in that country. I am not sure if that is the way to interpret this dreadful event. Nonetheless, I am certain that at such a time we must express our solidarity with the tens of thousands of ordinary men, women and children who are heroically enduring this personal and national tragedy. That is why the European Parliament is right to send a clear signal to the Chinese people today, indicating that the Members of this House stand shoulder to shoulder with them, that we understand their suffering and want to help. After all, the principle of solidarity is one of the Union's most important fundamental values.
Madam President, China must be congratulated for the way in which it has reacted to this disaster. I would also like to thank the European Commission and Council for the way they have acted in dealing with this tragedy. It is a welcome development in China that they have opened up the area to all of those who can give assistance; hopefully it is something they will do in the future in relation to other areas. Allowing the necessary information out to the world media is the correct step forward. I should also like to congratulate the media for highlighting the scale of the disaster and the assistance that is required.
May it also be a lesson to China in seeing how they can use their power to put pressure on other regimes, in particular in Burma, to try to get them to see that they also need assistance from the world community. Saving lives is the priority in China; let others like the junta in Burma learn from this experience.
(PL) Madam President, I should like to express my very sincere condolences to all those who have suffered and lost loved ones in China. I wish to express my heartfelt sympathy to all those who have lost their children, wives or husbands. I was myself in China last week when this dreadful disaster occurred. I was in Beijing and Shanghai, and I represented Parliament at the opening of the Shanghai Food Fair. The disaster happened on the Monday, just as I was arriving. I sent letters of condolence to the Chinese ambassadors in Poland and Brussels straight away. I was able to see reports on the tragedy for myself on television, and realised the extent of human suffering caused. I also saw the immediate large-scale help provided to the victims by ordinary people, the government and the army. The scale of the effort was unprecedented.
I should like to take advantage of this opportunity to thank the Union and all the Member States for the aid provided. I should also like to thank the House for its gesture of solidarity in holding this debate today. I am sure aid will continue to be needed.
(PL) I believe there are two different approaches to China. One is to provide assistance following the misfortune that has recently befallen it. We cannot react otherwise. It is our moral duty to help. The fact that we enjoy a better financial and economic situation is a further reason to offer aid. We simply have to do so.
The second approach involves remaining constantly aware that in normal times we should help the Chinese. By this I mean that, when the country is not afflicted by disaster, we ought to help the people of China by reminding their leaders about their citizens' rights. We should do so most emphatically. We need to respond appropriately to both situations. This will make things very clear. I believe the people of China will recognise our effort and thank us for it.
President-in-Office. - (SL) I think that it is very important that the European Parliament has decided to dedicate today's debate to the natural disaster in China. Primarily in order to be able to give China a message, on the one hand expressing the European Union's condolences, and, as Mrs Grabowska expressed it, to convey to China and its people the European Union's solidarity with them.
The difference is also obvious in the tone of the debate held on this, and that on the immediately preceding item. And of course, part of the reason for this is also the way the Chinese leaders have acted, and we can truly say that its response to this terrible disaster was quick and efficient, that it has used considerable national resources, that it has named or appointed the Prime Minister personally as the aid coordinator. To successfully overcome such difficulties there must be good coordination, and this was obviously achieved.
The media also regularly kept the public informed, both nationally and internationally, as to the developments. Foreign journalists were allowed access to the affected areas, and also some foreign experts, according to our information, amongst others from Japan.
Therefore I believe that we can be satisfied that in facing this huge disaster and in providing help to its population, the Chinese authorities have been well organised, and above all, that that they are willing to accept foreign aid, including ours. And I can assure you that the Council will continue to be prepared to provide help.
Member of the Commission. - (FR) Very briefly, Madam President, you may be sure that I take due note of your remarks, and I wish to reply by saying that we will naturally still be willing to add to the aid we have already committed, aid based on analysis of needs.
Moreover, I feel that everyone welcomes China's reaction, and the way in which the authorities have been open in terms of access and transparency. I mean this with particular reference to access to the press.
I should like to take up an idea mooted by Mrs Flautre - the suggestion of providing a team of international experts to assess collateral risk and damage, particularly in relation to nuclear facilities. I feel it would be a good idea to pass on this message. There is no obligation to do so, of course, but I still think it would be good to initiate discussions with the Chinese authorities to this end.
I have received six motions for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.